Citation Nr: 9917426	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-20 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty between 1979 and 1980.

This appeal arose from a rating decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA), Regional 
Office (RO), which denied entitlement to the requested 
benefits.  In March 1999, the veteran testified before the 
undersigned Member of the Board of Veterans' Appeals (Board) 
at a personal hearing held at the RO.   The veteran during 
his personal hearing in March 1999 withdrew the issue of 
increased rating for a left knee disability.


REMAND


Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

The Board notes that there are additional medical records, 
not currently associated with the record on appeal, that 
should be obtained prior to a decision on appeal.  
Specifically, at his hearing before the undersigned Board 
Member in March 1999, the veteran testified that he has been 
receiving regular treatment at the Mayaguez VA clinic and at 
the VA orthopedic clinic in San Juan.  He indicated that his 
last visit to the clinic was earlier in March when he had an 
examination.

In addition, the veteran testified in March 1999 that he was 
scheduled for an examination at the VA orthopedic clinic in 
San Juan in May 1999.  If an examination was conducted, the 
report should be obtained and associated with the claims 
file.  If a VA examination was not conducted, one should be 
scheduled in order to properly ascertain the level of 
severity of his disabilities. 



To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to his claim, the case is 
REMANDED to the RO for the following development:


1.  The RO should request from the 
veteran a list with the names of all VA 
and private doctors and/or health care 
facilities where he has been treated for 
his disabilities.   The RO should obtain 
all medical records from all the sources 
reported by the veteran.  The Board is 
specifically interested in all the 
records of any treatment afforded to the 
veteran at VA facilities in Mayaguez and 
San Juan. The RO should particularly make 
sure that the records of any other VA 
examination afforded to the veteran 
during or after March 1999 are obtained.  
If private treatment is reported and 
those records are not obtained, the 
veteran and his representative should be 
provided with information concerning the 
negative results, and afforded an 
opportunity to obtain the records.  
38 C.F.R. § 3.159 (1998).  All the 
records obtained should be made part of 
the claims folder.

2.  The RO should conduct a social and 
industrial survey for the purpose of 
assessing the veteran's employment 
history and day-to-day functioning. 

3.  If a VA disability compensation 
examination has not been recently 
conducted, one should be promptly 
scheduled to ascertain the severity and 
extent of the veteran's service connected 
disorders.  The claims 


folder, to include specifically a copy of 
the social and industrial survey should 
be made available to the examiner for 
review prior to the examination.  All 
indicated special studies should be 
accomplished, and clinical findings 
should be reported in detail.  The 
examiner is requested to review the 
medical records and indicate whether or 
not considering the medical extent of the 
veteran's service-connected disorders, 
employment would be feasible.  The 
examiner's report should also include a 
complete rationale for all conclusions 
reached.

4.  The veteran must be given adequate 
notice of the requested examination.  If 
he fails to report for the examination, 
this fact should be documented in the 
claims folder.  A copy of all 
notifications must be associated with the 
claims folder.

5.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1998);  See also Stegall v. 
West,  11 Vet.App. 268 (1998). 

6.  After completion of the above, the RO 
should readjudicate the issue of 
entitlement to a total rating for 
compensation purposes based on individual 
unemployability with consideration given 
to all of the evidence of record, 
including any additional medical 


evidence obtained by the RO pursuant to 
this remand.  In the readjudication of 
this claim the RO must consider all 
potentially applicable rating criteria 
for the veteran's disabilities.  Further, 
the RO should adjudicate all matters that 
are found to be inextricably intertwined, 
prior to returning the case to the Board 
for further appellate review.  If any 
intertwined issue is denied and no 
disagreement is filed, it should not be 
certified to the Board unless all 
applicable appellate procedures are 
followed.  Finally, the RO should 
consider carefully and with heighten 
mindfulness the benefit of the doubt 
rule.  38 U.S.C.A. § 5107(b).  If the 
evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet.App. 24, 26 (1991).
  
7.   While this case is in remand status, 
the veteran may submit additional 
evidence and argument on the appealed 
issue.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995). The veteran is further 
advised that he should assist the RO, to 
the extent possible, in the development 
of his claim, and that failure to 
cooperate may result in an adverse 
decision.  Wood v. Derwinski, 1 Vet.App. 
191, 193 (1991).


Thereafter, if any benefit sought on appeal remains denied, 
the veteran and his representative should be furnished a 
supplemental statement of the case and given a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate review, if in 
order.  The veteran need take no further action until he is 
further informed and no inference should be drawn regarding 
the final disposition of this claim as a result of this 
remand.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



